DETAILED ACTION
	This office action is in response to the amendment filed on June 15, 2022.  In accordance with this amendment, claims 1-15 have been amended.  The amendments to the specification are acknowledged.
Claims 1-15 remain pending, with claims 1 and 11 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is reminded that a foreign priority based on an application filed in China on September 15, 2020.  It is noted, however, that applicant has not filed a certified copy of the 2020 / 10964346.9 (Chinese) application as required by 37 CFR 1.55.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: regarding claim 1, language such as “named as” is awkward.  Regarding claim 13, the term “optionally” should be re-drafted, and use positive claim language instead of conditional (“if” or “may”) language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-10 and 12-15 are also rejected at least as being dependent upon claims 1 or 11.

Regarding claims 1 and 11, applicant recites that the “energy conservation condition” and the “momentum conservation condition” are simultaneous.  However, then in the arguments section (see pages 3-11 filed on June 15, 2022), Applicant continuously argues that those conservation conditions are “successive” (see Section (2) arguments in each rebuttal to the prior art cited April 6, 2022).  These terms conflict with each other and must be addressed, because it causes claim confusion and vague / indefinite features of both claims 1 and 11.  For these reasons, the claiming of “simultaneous” is vague and indefinite under 35 U.S.C. 112(b) based on Applicant’s arguments and remarks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. CN 110535020 B.  He et al. ‘020 was published as early as September 1, 2020.
He et al. CN 110535020 B teaches (ABS; Fig. 2; corresponding text, in particular see entire English translation attached; Claims) a parametric light generator (see ABS; “OPO”, Fig. 2) which comprises a pump light source (“pump light” from laser source 1) and a nonlinear optical medium 4 sequentially arranged along the optical path; the nonlinear optical medium inherently satisfies the energy conservation condition and the momentum conversation condition simultaneously (note page 6 of the English translation), wherein signal light, pump light, and idle (idler) light are present (He ‘020; “sum frequency generation” (SFG)), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 11.
The Examiner notes that independent claim 1 does not necessarily require either “tuning” to be accomplished or SFG.  However, the Examiner respectfully notes that He ‘020 allows for wavelength tuning by changing the polarization period of the non-linear crystal and controlling temperature of the NL crystal.  
Regarding independent method claim 1, He ‘020 structure in claim 11 (and resulting disclosure in the English translation) meets all “method steps” claimed and enumerated therein, in particular referencing the translation and that the output SFG light is tunable via the crystal in He, while phase matching conditions are met in the device of He ‘020 (energy and momentum are conserved).
Regarding claim 2, at least temperature of the NL crystal of He ‘020 can be changed for tuning properties of the output.  
Regarding claim 4, the nonlinear optical material of He ‘020 can be a bulk NL crystal (Background) element to meet all method features. 
Regarding claim 12, a focusing lens(es) is shown in Fig. 2 of He ‘020. 
Regarding claim 13, a filter at 6 is capable of filtering “color”, which meets all structure of claim 11.  The term “optionally” means that the following features are not required for the claim, and He ‘020 meets them.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. CN 110535020 B, standing alone.
He et al. CN 110535020 B teaches (ABS; Fig. 2; corresponding text, in particular see entire English translation attached; Claims) a parametric light generator (see ABS; “OPO”, Fig. 2) which comprises a pump light source (“pump light” from laser source 1) and a nonlinear optical medium 4 sequentially arranged along the optical path; the nonlinear optical medium inherently satisfies the energy conservation condition and the momentum conversation condition simultaneously (note page 6 of the English translation), wherein signal light, pump light, and idle (idler) light are present (He ‘020; “sum frequency generation” (SFG)), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 11.
The Examiner notes that independent claim 1 does not necessarily require either “tuning” to be accomplished or SFG.  However, the Examiner respectfully notes that He ‘020 allows for wavelength tuning by changing the polarization period of the non-linear crystal and controlling temperature of the NL crystal.  
Regarding independent method claim 1, He ‘020 structure in claim 11 (and resulting disclosure in the English translation) meets all “method steps” claimed and enumerated therein, in particular referencing the translation and that the output SFG light is tunable via the crystal in He, while phase matching conditions are met in the device of He ‘020 (energy and momentum are conserved).
Regarding base independent claims 1 and 11, He ‘020 clearly and expressly anticipates these structural and method limitations.  See the full anticipation rejection above in section (9) above.
Regarding further dependent claims 3, 5-10, and 14-15, there is no express and exact teaching in He ‘020 for such features.  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use parametric scattering or fluorescence (claim 3), certain types of bulk crystals (claim 5), pulse lasers and space shaping for boost in power density (claims 6-7), certain types of femtosecond lasers (claims 8-9), particular SFG particulars (claim 10), a beam combiner and/or 2nd NLO crystal (claims 14-15) because Applicant has not disclosed that using such features provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected He ‘020 to perform equally well with such added dependencies in the overall device/method of claims 1 or 11, because these claim terms would have been easily integrated by one having nominal skill in pump lasers and nonlinear optical elements for SFG functions.  Further, all base claim limitations of claims 1 and 11 are clearly anticipated by He ‘020.  No undue experimentation or burden would be required to arrive at those missing dependent claim features, to one having ordinary skill in the art at the time of the effective filing date of the current application.  Therefore, it would have been an obvious matter of design choice and/or common skill to modify He ‘020 to obtain the invention as specified in claims 3, 5-10, and 14-15.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Accordingly, all such claims are found obvious in the art over He ‘020, standing alone.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the current ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further, Applicant has amended claims 1 and 11 to represent features that were removed from independent claim 1.  Accordingly, and based on the corrections of the 35 U.S.C. 112(b) issues, this action is made FINAL.
Of particular note:
Applicant comments in the response:
Instant application discloses the incident conditions and outgoing properties as follows:
(1) The single-frequency pump light wp (corresponding to wavelength Ap) is incident on the nonlinear crystal.
(2) Two physical effects occur successively in nonlinear media: multi-photon absorption and relaxation (not obtained from outside, spontaneously generating @ photons), optical sum-frequency. The output of the nonlinear medium is sum-frequency signal light (@s = wp + ai), and the frequency of the new outgoing light is greater than the frequency of the incident pump light (@s > @p). The near-infrared pump light can be converted into visible light and ultraviolet light with higher frequencies.
 (3) When the incident light frequency ap is fixed, adjusting the nonlinear medium can continuously change the sum-frequency phase matching conditions to achieve a wide range of outgoing light frequency os tuning. That is, the nonlinear medium has the effect of independently tuning the frequency, and the frequency change of the outgoing light does not depend on the frequency change of the incident pump light.

Regarding feature (1):  Applicant does not claim the input pump source to be only one source.  Applicant is reminded that the claims are read and interpreted in a broadest reasonable interpretation.  Regarding feature (2): the term “successive” is not claimed, instead in claims 1 and 11, the term “simultaneous” is claimed.  Correction or explanation is required.  Regarding feature (3): Applicant does not claim anywhere in claim 11 that “tuned” or “tuning” is required.  Further, Applicant does not claim that “tunable” feature of claim 1 must be tuning the crystal.  Claim 1 could be read that the pump source could be the tuning feature to cause the “tunable” feature of claim 1. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “successive”, pump with “only one” pump source, “tuned” or “tunable” itself (claim 11) or “tunable” via the crystal (claim 1)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Accordingly, this action is made FINAL.  Applicant is invited to amend features into both independent claims 1 and 11 similar to the arguments filed on pages 3-11 of the response dated June 15, 2022.  However, such features are not necessarily claimed by claims 1 and/or 11.


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A and O:

-Reference A to Govorkov ‘584 is pertinent to using a controllable feature of the nonlinear crystal itself in parametric formation of an output.
-Reference O to He CN ‘981 is pertinent to similar features outlined by He ‘020 used in the rejections above.

Applicant's amendments to the claims (June 15, 2022) necessitated any shifts or further explanations of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is invited to amend features into both independent claims 1 and 11 similar to the arguments filed on pages 3-11 of the response dated June 15, 2022.  However, such features are not necessarily claimed by claims 1 and/or 11. 

24.	Also of note is that Applicant has not filed a certified copy of the CN 2020 10964346.9 document, dated September 15, 2020.

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             August 12, 2022